Citation Nr: 0614458	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)
 in Washington, DC


THE ISSUE

Entitlement to service connection for chest pain, to include 
as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to August 1997, with three year of prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision.
 
In May 2003, the veteran testified during a hearing before a 
Member of the Board in Washington D.C.; a transcript of that 
hearing is associated with the claims file.

In October 2003, the Board remanded the issue currently on 
appeal to the RO for further evidentiary development.  
Following completion of that development, the RO continued 
its denial of the veteran's claim (as reflected in the 
November 2005 supplemental SOC (SSOC)), and returned this 
matter to the Board.

In March 2006, the veteran was duly notified that the Board 
Member (Veterans Law Judge) who conducted the May 2003 Board 
hearing was no longer employed by the Board and that he had 
the right to another Board hearing.  No response to the 
Board's March 2006 letter has been received.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While on active duty the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.

3.  Chest pain has been related to diagnosed psychiatric 
disabilities, including panic attacks and anxiety, and there 
is no evidence of a current cardiac disability manifested by 
chest pain linked to service or to a service-connected 
disability. 


CONCLUSION OF LAW

The criteria for service connection for chest pain, to 
include as due to undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplement thereto, and RO 
correspondence, in particular the VCAA letter dated in May 
2004, and the October 2003 Board Remand, the appellant has 
been informed of the evidence and information necessary to 
substantiate the claim, the information required from him in 
order for VA to obtain evidence and information in support of 
the claim, and the assistance that VA would provide in 
obtaining evidence.  Since the appellant was informed of the 
evidence that would be pertinent to the claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the appellant was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor.  38 U.S.C.A. § 5103A (West 2002).  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim.  The service medical records and 
all identified post-service treatment records have been 
associated with the claims file, the appellant has been 
afforded VA examination, and the Board has obtained medical 
opinion pertinent to the claim.

In sum, the appellant has had ample notice of what is 
required to substantiate the claim.  The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993). 



II. Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disability which is proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006. 38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

III. Analysis

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from December 1990 to June 1991 as 
a medical specialist, the Board finds that he is a Persian 
Gulf War veteran within the meaning of the applicable statute 
and regulation. What this case turns on, however, is whether 
the record presents a sound medical basis for finding that 
his claimed chest pain is medically related to his military 
service, to include as a manifestation of a qualifying 
chronic disability associated with his Persian Gulf War 
service.  After considering the medical evidence in light of 
the above criteria, the Board finds that the record does not 
provide any basis for a grant of service connection for chest 
pain.

The veteran's service medical records reveal that in 1995, he 
complained of chest pain and was diagnosed with atypical 
chest pain and chostochrondritis, but there was no indication 
that the condition was chronic.  On retirement examination, 
his heart was clinically evaluated as normal. The examiner 
noted the above complaint and assessment of atypical chest 
pain in 1995 with no indication that this was a chronic 
condition.  

A May 1999 medical report from Walter Reed Army Medical 
Center indicates that the veteran was admitted for chest 
pain.  A cardiac catheterization revealed normal epicardial 
vessels and the diagnosis as non ischemic chest pain.  A 
Doppler echocardiogram in June 1999 revealed a mild mitral 
regurgitation.  

A May 2001 National Naval Medical Center (NNMC) psychiatric 
evaluation and treatment record reflects that the veteran had 
developed panic attacks characterized by several symptoms to 
include chest pain.

A May 2003 NNMC clinic record reflects that the veteran was 
assessed with chest pain, non cardiac, rule out anxiety and 
rule out need for stress test.  

A May 2003 NNMC cardiology record reflects that the veteran 
gave a history of chest pain and that he continued to have a 
dull ache in chest.  The examiner's assessment was that the 
veteran's history was most consistent with atypical chest 
pain.  

During the May 2003 Board hearing, the veteran testified that 
he was being treated for hypertension and high cholesterol, 
so he thought that sometimes his chest pain was aggravated 
from anxiety attacks or panic attacks, but other times, he 
did not think it was related to that.  He stated that he was 
service connected for his depression and that his chest pains 
came when he was depressed.  

A June 2003 NNMC cardiology record indicates that the 
veteran's chest pain was not cardiac in origin and that the 
veteran was to follow up with his primary physician to assess 
non-cardiac etiologies of pain.  

On VA heart examination in November 2005, the veteran 
reported that the last time he had chest pain was in May 
2003.  On physical examination, the veteran had a normal-
looking heart, with no deformity and no evidence of any kind 
of abnormality.  The auscultation of the chest showed equal 
breath sounds bilaterally.  No rales or rhonchi.  Examination 
of the heart showed regular sinus rhythm, no evidence of 
murmur.  No evidence of acute congestive heart failure.  
There was no ascites or peripheral edema and peripheral 
pulses were present.  The blood pressures were quite normal.  
The diagnosis was essential hypertension with congestive 
heart failure and the examiner noted that the veteran was on 
medication. The examiner opined that the only chest pain was 
in May 2003, seen in the hospital and that the chest pain was 
not related to any cardiac pathology, that chest pain was, if 
at all, related to anxiety and the veteran was treated 
symptomatically.  

In this case, service connection for chest pain cannot be 
established on any basis.  Initially, the Board points out 
that the veteran's chest pain has been attributed to known 
clinical diagnoses-specifically, a psychiatric disability-
panic attacks and anxiety-and not to any underlying cardiac 
disability.  Hence, service connection under the provisions 
of 38 U.S.C.A. § 1117 is precluded.  Furthermore, the 
veteran's heart has consistently been described as normal.  
As the record does not include medical evidence of a current 
cardiac disability manifested by chest pains-and neither the 
veteran nor his representative has alluded to the existence 
of any such evidence-there is no basis for a grant of service 
connection for any cardiac problem now claimed.  Lastly, 
although the November 2005 VA examination report notes the 
chest pain, if at all, was related to anxiety, such disorder 
is not currently service-connected.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
competent evidence that the veteran currently has a cardiac 
disability underlying complaints of chest pain, there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

Under these circumstances, the Board must conclude that the 
claim for service connection for chest pain, to include as 
due to undiagnosed illness, must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chest pain, to include as due to 
undiagnosed illness is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





